 



EXHIBIT 10.61
PROPERTY DISBURSEMENT
SHARING AGREEMENT
between
Taiwan Kolin Company Limited
and
Syntax Groups Corporation

1   PARTIES

This Agreement is made and entered into, by and between:
Taiwan Kolin Company Limited, incorporated in Taiwan, whose registered office is
at 11/F No. 86 Section 1, Chung Ching South Road, Taipei, Taiwan (“Kolin”), and
Syntax Groups Corporation, incorporated in the State of California, the United
States of America, whose registered office is at 20480 East Business Parkway,
City of Industry, CA 91789, U.S.A. (“Syntax”).

2   RECITALS

WHEREAS, Syntax, as joint and several Tenant, signed and executed the industrial
real estate lease agreement to lease a property situated at 20480 East Business
Parkway, City of Industry, California (the “Property”) from Majestic Realty Co.,
and Patrician Associates, Inc., collectively as Landlord;
WHEREAS, according to the above lease agreement, the lease shall commence from
September 1, 2004 for 4-year lease term and the monthly base rent shall be
USD45,000 for the first two years and be increased thereafter pursuant to other
provisions of the lease agreement (“Base Rent”). Additionally, an initial
security deposit of USD90,000 shall be deposited with Landlord (“Security
Deposit”) to effect the lease agreement.
WHEREAS, as the major shareholder of Syntax, Kohn shall use part of the Property
to be the liaison office with Syntax.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the receipt and sufficiency of which are hereto hereby agree as
follows:

3   PROPERTY DISBURSEMENT SHARING

3.1   Upon commencement of the lease agreement, Kolin agrees to share the Base
Rent, Security Deposit, real property taxes and utilities fees, inter alia, gas,

Page 1 of 5



--------------------------------------------------------------------------------



 



    electricity, water and other fees and payments, mutually consent by both
parties from time to time, arisen out of the Property (the “Property
Disbursement”) as shown in Schedule I attached.

3.2   Syntax shall pay the Property Disbursement to respective payees and Kolin
shall agree upon receipt of Syntax’s debit memo in connection with its portion
of the Property Disbursement to reimburse and pay forthwith in pursuance with
Schedule I to Syntax.   4   WARRANTIES OF SYNTAX   4.1   Syntax hereby warrants
and represents to Kolin that Syntax is a corporation duly organized, validly
existing and in good standing under the laws of the State of California, the
U.S.A.   4.2   Syntax hereby warrants that Syntax has all requisite power and
authority to execute and perform its obligations under this Agreement and
consummate the transactions contemplated hereby.   5   WARRANTIES OF KOLIN   5.1
  Kolin warrants and represents to Syntax that Kolin is a corporation duly
organized, validly and in good standing under the laws of Taiwan.   5.2   Kolin
hereby warrants that Kolin has all requisite power and authority to execute and
perform its obligations under this Agreement and consummate the transactions
contemplated hereby.   6   MISCELLANEOUS   6.1   Amendment of Modification. The
Provisions of this Agreement may be waived, altered, amended, or repealed, in
whole or in part, only by written consent of all Parties to this Agreement.  
6.2   Binding Effect. This Agreement shall be binding upon and shall insure to
the benefit of the Parties to it and their respective heirs, representatives,
successors and assigns. None of the Parties hereto shall assign any of its
rights or obligations hereunder except with the express written consent of the
other Parties hereto.

Page 2 of 5



--------------------------------------------------------------------------------



 



6.3   Invalidity. It is intended that each paragraph, provision and word of this
Agreement shall be viewed a separate and divisible, and in the event that any
paragraph, provision or word shall be held to be invalid, the remaining
paragraphs, provisions or words shall continue to be in full force and effect,
giving such effect to the deleted paragraphs, provisions, words as may be
required to properly interpret the remaining Agreement.   6.4   Descriptive
Headings. Descriptive headings contained herein are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.   6.5   Notice. Any and all notices, consents, requests, demands,
instructions, approvals or other communications of this Agreement shall be in
writing and shall be deemed duly given on the date of service personally on the
Party to whom the notice is given, or within seven (7) days after mailing, if
mailed to the Party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid and properly addressed to the Party by
an address that the Party may have designated; if sent by facsimile, followed by
first class mail, upon receipt of the facsimile; and if sent by electronic mail
when the communication is first stored in the other party’s electronic mailbox.
  6.6   Choice of Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California.   6.7   Execution of
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and same instrument.   6.8   Attorneys’ Fees. In the event of legal
proceedings or arbitration is instituted to enforce, interpret or for the breach
of any of the terms of this Agreement, the prevailing Party shall be entitled to
his, her or its reasonable attorneys’ fees.   6.9   Survival of Warranties,
Obligations, Promises and Representations. Any warranty, obligation, promise or
representation of any Party to this Agreement shall survive the closing of this
Agreement. This section shall be binding upon and shall inure to the benefit of
the Parties to this Agreement and their respective heirs, representatives,
successors and assigns.   6.10   Alternatives Dispute Resolution. If any dispute
arises relating to this Agreement, the Parties will attempt in good faith to
settle it through mediation conducted by a mediator to be mutually selected. The
Parties will share the costs to the mediator equally. If the dispute is not
resolved within 30 days after it is referred to a mediator, any Party may file a
lawsuit to enforce this Agreement.

Page 3 of 5



--------------------------------------------------------------------------------



 



6.11   Independent Counsel. Each Party to this Agreement hereby acknowledges
that they have been advised of their right to seek independent legal and/or
other counsel regarding the advisability of entering into this Agreement or
consenting to any of the terms contained herein, and have actually sought such
independent advice and counsel or knowingly waived the right to seek the same.

IN WITNESS WHEREOF, the parties have executed this Agreement as of dates
indicated herein below.

          Taiwan Kolin Company Limited    
 
       
Name:
       
 
       
Signed:
  /s/ Roger Kao
 
   
 
       
Date:
  6/14/04    
 
        Syntax Groups Corporation    
 
       
Name:
  Thomas Chow    
 
  Chief Financial Officer    
 
       
Signed:
  /s/ Thomas Chow    
 
       
 
       
Date:
  6/8/04    

Page 4 of 5



--------------------------------------------------------------------------------



 



Schedule 1
Property Disbursement Sharing Schedule

                  Disbursement   Period   Monthly Installment   Percentage
(a) Base rent
  9/2004 — 8/2006   USD4,500     10 %
 
               
 
  9/2006 — 8/2008   Changed in accordance with the provisions of the lease
agreement with Landlord     10 %
 
               
(b) Security Deposit
  9/2004 — 8/2008   USD9,000        
 
               
(c) Real Property Taxes
  9/2004 — 8/2008         10 %
 
               
(d) Utilities Fees
  9/2004 — 8/2008         10 %
 
               
(e) Other Fees and Payments if any
  9/2004 — 8/2008         10 %

Page 5 of 5